In an action, inter alia, to recover damages for negligence, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated February 4, 2003, as denied his motion pursuant to CPLR 3215 (a) for leave to enter judgment upon the defendants’ default in answering the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion for leave to enter a default judgment against the defendants. Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.